UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2089



MILTON H. WHITAKER,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF VETERANS AFFAIRS; D. S. UMLAUF,
VA Service Center Manager, Roanoke Regional
Office,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-1010-7)


Submitted:   December 16, 2002          Decided:    December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton H. Whitaker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Milton   H.   Whitaker   appeals   the   district   court’s   order

dismissing his civil action.    We have reviewed the record and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.    See Whitaker v. Department of Veterans Affairs,

No. CA-02-1010-7 (W.D. Va. Sept. 6, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




                                   2